EXECUTION VERSION
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
GUARANTEE AND COLLATERAL AGREEMENT
 
dated as of
 
March 30, 2007,
 
among
 
SPECTRUM BRANDS, INC.,
 
THE SUBSIDIARIES OF SPECTRUM BRANDS, INC.
IDENTIFIED HEREIN
 
and
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
 
as the Collateral Agent
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
ARTICLE I
   
Definitions
SECTION 1.01. Credit Agreement
1
   
SECTION 1.02. Other Defined Terms
1
   
ARTICLE II
   
Guarantee
 
SECTION 2.01. Guarantee
5
   
SECTION 2.02. Guarantee of Payment
5
   
SECTION 2.03. No Limitations
6
   
SECTION 2.04. Reinstatement
6
   
SECTION 2.05. Agreement To Pay; Subrogation
7
   
SECTION 2.06. Information
7
   
ARTICLE III
   
Pledge of Securities
   
SECTION 3.01. Pledge
7
   
SECTION 3.02. Delivery of the Pledged Collateral
8
   
SECTION 3.03. Representations, Warranties and Covenants
8
   
SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests
10
   
SECTION 3.05. Registration in Nominee Name; Denominations
10
   
SECTION 3.06. Voting Rights; Dividends and Interest
10

 
ii

--------------------------------------------------------------------------------


 
ARTICLE IV
   
Security Interests in Personal Property
   
SECTION 4.01. Security Interest
12
   
SECTION 4.02. Representations and Warranties
14
   
SECTION 4.03. Covenants
16
   
SECTION 4.04. Other Actions
19
   
SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral
21
   
ARTICLE V
   
Remedies
   
SECTION 5.01. Remedies Upon Default
23
   
SECTION 5.02. Application of Proceeds
25
   
SECTION 5.03. Grant of License to Use Intellectual Property
25
   
SECTION 5.04. Securities Act
26
   
SECTION 5.05. Registration
26
   
ARTICLE VI
   
Indemnity, Subrogation and Subordination
   
SECTION 6.01. Indemnity and Subrogation
27
   
SECTION 6.02. Contribution and Subrogation
27
   
SECTION 6.03. Subordination
28
   
ARTICLE VII
   
Miscellaneous
   
SECTION 7.01. Notices
28
   
SECTION 7.02. Waivers; Amendment
28
   
SECTION 7.03. Collateral Agent’s Fees and Expenses; Indemnification
29
   
SECTION 7.04. Successors and Assigns
29

 
iii

--------------------------------------------------------------------------------


 
SECTION 7.05. Survival of Agreement
30
   
SECTION 7.06. Counterparts; Effectiveness; Several Agreement
30
   
SECTION 7.07. Severability
30
   
SECTION 7.08. Right of Set-Off
31
   
SECTION 7.09. Governing Law; Jurisdiction; Consent to Service of Process
31
   
SECTION 7.10. WAIVER OF JURY TRIAL
32
   
SECTION 7.11. Headings
32
   
SECTION 7.12. Security Interest Absolute
32
   
SECTION 7.13. Termination or Release
32
   
SECTION 7.14. Additional Subsidiaries
33
   
SECTION 7.15. Collateral Agent Appointed Attorney-in-Fact
33



iv

--------------------------------------------------------------------------------


 
Schedules
   
Schedule I
 
Subsidiary Loan Parties
Schedule II
 
Pledged Equity Interests; Debt Securities
Schedule III
 
Intellectual Property
Schedule IV
 
Commercial Tort Claims
     
Exhibits
   
Exhibit I
 
Form of Supplement
Exhibit II
 
Form of Perfection Certificate
Exhibit III
 
Form of Trademark Security Agreement
Exhibit IV
 
Form of Patent Security Agreement
Exhibit V
 
Form of Copyright Security Agreement

 
v

--------------------------------------------------------------------------------


 
GUARANTEE AND COLLATERAL AGREEMENT dated as of March 30, 2007, among SPECTRUM
BRANDS, INC., a Wisconsin corporation (the “Borrower”), the Subsidiaries of the
Borrower identified herein and GOLDMAN SACHS CREDIT PARTNERS L.P., as the
Collateral Agent.
 
Reference is made to the Credit Agreement dated as of March 30, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders party thereto, Goldman Sachs Credit
Partners L.P., as the Administrative Agent, the Collateral Agent and the
Syndication Agent, Wachovia Bank, National Association, as the Deposit Agent,
and Bank of America, N.A., as an LC Issuer. The Lenders and the LC Issuers have
agreed to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement. The obligations of the Lenders and the LC Issuers
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement. The Subsidiary Loan Parties are Affiliates of
the Borrower, will derive substantial benefits from the extension of credit to
the Borrower pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders and the LC Issuers to
extend such credit. Accordingly, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.   Credit Agreement. (a) Capitalized terms used in this Agreement
(including the preamble hereto) and not otherwise defined herein have the
meanings specified in the Credit Agreement. All terms defined in the New York
UCC (as defined herein) and not defined in this Agreement or in the Credit
Agreement have the meanings specified therein; the term “instrument” shall have
the meaning specified in Article 9 of the New York UCC.
 
(b)   The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.
 
SECTION 1.02.   Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
 
“Account Debtor” means any Person who is or who may become obligated to any Loan
Party under, with respect to or on account of an Account.
 
“Article 9 Collateral” has the meaning assigned to such term in Section 4.01
hereof.
 
“Borrower” has the meaning assigned to such term in the preliminary statement to
this Agreement.
 
“Collateral” means Article 9 Collateral and Pledged Collateral.
 
1

--------------------------------------------------------------------------------


 
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Loan Party or that such Loan Party otherwise has the right to license, or
granting any right to any Loan Party under any copyright now or hereafter owned
by any third party, and all rights of such Loan Party under any such agreement.
 
“Copyrights” means all of the following now owned or hereafter acquired by any
Loan Party: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule III.
 
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement to this Agreement.
 
“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.
 
“General Intangibles” means all choses in action and causes of action and all
other intangible personal property of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Loan Party and all other
“general intangibles” as defined in the New York UCC (other than Accounts),
including corporate or other business records, indemnification claims, contract
rights (including rights under leases, whether entered into as lessor or lessee,
Swap Contracts and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Loan Party to secure payment by an Account Debtor of any of the Accounts.
 
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Loan Party, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other proprietary data or information, rights in software and
databases and rights in all embodiments or fixations thereof and rights in
related documentation, registrations and franchises, and all additions,
improvements and accessions to any of the foregoing.
 
“IP Security Agreements” has the meaning assigned to such term in
Section 4.02(b) hereof.
 
“Lender Party” means each Lender, each Agent, each Arranger, each LC Issuer and
each of their respective Affiliates (including any Person that is a Lender, an
Agent or an LC Issuer (or that is such an Affiliate) as of the Closing Date but
subsequently ceases to be a Lender, an Agent or an LC Issuer (or such an
Affiliate), as the case may be, if such Person is a counterparty to any Swap
Contract with any Loan Party or provides any cash management services to any
Loan Party).
 
2

--------------------------------------------------------------------------------


 
“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Loan Party is a party,
including those listed on Schedule III.
 
“Loan Parties” means, collectively, the Borrower and the Subsidiary Loan
Parties.
 
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
 
“Obligations” means (a) the due and punctual payment by the Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the Borrower
under any Loan Document in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of LC Disbursements, interest
thereon (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) and obligations to provide cash
collateral, and (iii) all other monetary obligations of the Borrower to any of
the Secured Parties under the Credit Agreement and each of the other Loan
Documents, including obligations to pay LC Lender Fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred, and any
interest thereon accruing, during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual payment of all the
monetary obligations of each other Loan Party under or pursuant to the Credit
Agreement and each of the other Loan Documents, (c) the due and punctual payment
and performance of all monetary obligations of each Loan Party under each Swap
Contract with a counterparty that is a Lender Party, whether such Swap Contract
is in effect on the Closing Date or entered into after the Closing Date, (d) the
due and punctual payment and performance of all monetary obligations of each
Loan Party to any Lender Party in respect of cash management services (including
treasury, depository, overdraft, credit or debit card, electronic funds transfer
and other cash management arrangements) (other than cash management services
provided after (i) the principal of each Loan and all LC Disbursements, interest
and fees payable under the Credit Agreement have been paid in full, (ii) all
Commitments under the Credit Agreement have been reduced to zero and (iii) no LC
Issuer shall have any obligation to issue Letters of Credit under the Credit
Agreement and no Letter of Credit is outstanding (other than any Letter of
Credit the obligations under which have been cash collateralized in full or
supported in full by letters of credit of other banks naming the applicable LC
Issuer as the beneficiary, in each case, in a manner satisfactory to the
applicable LC Issuer)) and (e) the due and punctual payment of all the monetary
obligations of each Loan Party under or pursuant to the Qualified Foreign Credit
Facility.
 
3

--------------------------------------------------------------------------------


 
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Loan Party or that any Loan Party
otherwise has the right to license, is in existence, or granting to any Loan
Party any right to make, use or sell any invention on which a patent, now or
hereafter owned by any third party, is in existence, and all rights of any Loan
Party under any such agreement.
 
“Patents” means all of the following now owned or hereafter acquired by any Loan
Party: (a) all letters patent of the United States or the equivalent thereof in
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule III, and
(b) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.
 
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the
Borrower.
 
“Pledged Collateral” has the meaning assigned to such term in Section 3.01.
 
“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.
 
“Pledged Equity Interests” has the meaning assigned to such term in
Section 3.01.
 
“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.
 
“Proceeds” has the meaning specified in Section 9-102 of the New York UCC.
 
“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Collateral Agent, (d) the Deposit Agent, (e) the Syndication Agent, (f) the
Arrangers, (g) the LC Issuers, (h) the Lender Parties to whom any of the
Obligations is owed, (i) each other Person to whom any of the Obligations
referred to in clause (e) of the definition of such term is owed and (j) the
permitted successors and assigns of each of the foregoing.
 
“Security Interest” has the meaning assigned to such term in Section 4.01.
 
4

--------------------------------------------------------------------------------


 
“Subsidiary Loan Parties” means (a) the Subsidiaries identified on Schedule I
and (b) each other Subsidiary that becomes a party to this Agreement as a
Subsidiary Loan Party after the Closing Date.
 
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Loan Party or that any Loan Party otherwise has the right to
license, or granting to any Loan Party any right to use any trademark now or
hereafter owned by any third party, and all rights of any Loan Party under any
such agreement.
 
“Trademarks” means all of the following now owned or hereafter acquired by any
Loan Party: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers and other general intangibles
of like nature, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any other country or any political subdivision
thereof, and all extensions or renewals thereof, including those listed on
Schedule III and (b) all goodwill associated therewith or symbolized thereby.
 
ARTICLE II
 
Guarantee
 
SECTION 2.01.   Guarantee. Each Loan Party (including the Borrower)
unconditionally guarantees, jointly with the other Loan Parties and severally,
as a primary obligor and not merely as a surety, the due and punctual payment of
the Obligations. Each Loan Party further agrees that the Obligations may be
extended or renewed, in whole or in part, or amended or modified, without notice
to or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal, or amendment or modification, of any
Obligation. Each Loan Party waives presentment to, demand of payment from and
protest to the Borrower or any other Loan Party of any of the Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.
 
SECTION 2.02.   Guarantee of Payment. Each Loan Party further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any deposit account or credit on the
books of the Collateral Agent or any other Secured Party in favor of the
Borrower or any other Person.
 
5

--------------------------------------------------------------------------------


 
SECTION 2.03.   No Limitations. (a) Except for termination of a Loan Party’s
obligations hereunder as expressly provided in Section 7.13, the obligations of
each Loan Party hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise of any Obligations, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Loan Party hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Collateral Agent or any other
Secured Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise; (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Loan Party under this Agreement; (iii) the release of, or any
impairment of or failure to perfect any Lien on or security interest in, any
security held by the Collateral Agent or any other Secured Party for the
Obligations or any of them; (iv) any default, failure or delay, wilful or
otherwise, in the performance of the Obligations; or (v) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Loan Party or otherwise operate as a discharge of any Loan Party as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations). Each Loan Party expressly authorizes the Secured Parties to take
and hold security in accordance with the terms of this Agreement and the other
Loan Documents for the payment and performance of the Obligations, to exchange,
waive or release any or all such security (with or without consideration), to
enforce or apply such security and direct the order and manner of any sale
thereof in their sole discretion or to release or substitute any one or more
other Loan Parties or obligors upon or in respect of the Obligations, all
without affecting the obligations of any Loan Party hereunder.
 
(b)   To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of the Borrower or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any Borrower or
any other Loan Party, other than the indefeasible payment in full in cash of all
the Obligations. The Collateral Agent and the other Secured Parties may, at
their election, foreclose on any security held by one or more of them in
accordance with the terms of this Agreement and the other Loan Documents by one
or more judicial or nonjudicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Obligations, make
any other accommodation with the Borrower or any other Loan Party or exercise
any other right or remedy available to them against the Borrower or any other
Loan Party, without affecting or impairing in any way the liability of any Loan
Party hereunder except to the extent the Obligations have been fully and
indefeasibly paid in full in cash. To the fullest extent permitted by applicable
Law, each Loan Party waives any defense arising out of any such election even
though such election operates, pursuant to applicable Law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Loan Party against the Borrower or any other Loan Party, as the case may
be, or any security.
 
SECTION 2.04.   Reinstatement. Each Loan Party agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Collateral Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.
 
6

--------------------------------------------------------------------------------


 
SECTION 2.05.   Agreement To Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Loan Party by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Loan Party hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Loan Party of any sums to the Collateral Agent
as provided above, all rights of such Loan Party against the Borrower or any
other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.
 
SECTION 2.06.   Information. Each Loan Party assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Loan Party assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any of the other Secured Parties will have any duty to
advise such Loan Party of information known to it or any of them regarding such
circumstances or risks.
 
ARTICLE III
 
Pledge of Securities
 
SECTION 3.01.   Pledge. As security for the payment in full of the Obligations,
each Loan Party (including the Borrower) hereby pledges to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, a security interest in, all of such Loan Party’s right,
title and interest in, to and under (a) (i) the shares of capital stock and
other Equity Interests of each Subsidiary owned by it on the date hereof
(including all such shares and other Equity Interests listed on Schedule II),
(ii) any Equity Interests of a Subsidiary obtained by such Loan Party in the
future and (iii) the certificates representing all such Equity Interests (all
the foregoing being called the “Pledged Equity Interests”); provided that the
Pledged Equity Interests shall not include (i) more than 65% of the issued and
outstanding voting Equity Interests of any Foreign Subsidiary and (ii) any
Equity Interests of any Dormant Subsidiary; (b)(i) all instruments and
promissory notes owned by such Loan Party on the date hereof (including all such
instruments and the promissory notes listed on Schedule II), and (ii) all
instruments and promissory notes issued to or otherwise obtained by such Loan
Party in the future (all the foregoing being called the “Pledged Debt
Securities”); (c) subject to Section 3.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (a) and (b) above; (d) subject to
Section 3.06, all rights and privileges of such Loan Party with respect to the
securities and other property referred to in clauses (a), (b) and (c) above; and
(e) all Proceeds of any of the foregoing (the items referred to in clauses (a)
through (e) above being collectively referred to as the “Pledged Collateral”).
 
7

--------------------------------------------------------------------------------


 
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, during the term of this Agreement; subject, however, to the
terms, covenants and conditions hereinafter set forth.
 
SECTION 3.02.   Delivery of the Pledged Collateral. (a) Each Loan Party agrees
promptly to deliver or cause to be delivered to the Collateral Agent any and all
Pledged Securities.
 
(b)   Each Loan Party will cause any Indebtedness for borrowed money owed to
such Loan Party by the Borrower or any Subsidiary to be evidenced by a duly
executed promissory note that is pledged and delivered to the Collateral Agent
pursuant to the terms hereof.
 
(c)   Upon delivery to the Collateral Agent, (i) all Pledged Securities shall be
accompanied by undated stock powers duly executed in blank or other undated
instruments of transfer reasonably satisfactory to the Collateral Agent and duly
executed in blank and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Loan Party and such other instruments or documents as
the Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing such Pledged Securities, which
schedule shall be attached hereto as a supplement to Schedule II and made a part
hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities.
 
SECTION 3.03.   Representations, Warranties and Covenants. The Loan Parties
jointly and severally represent, warrant and covenant to and with the Collateral
Agent, for the benefit of the Secured Parties, that:
 
(a)  Schedule II correctly sets forth the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Equity Interests and includes all Equity Interests,
debt securities and promissory notes required to be pledged hereunder in order
to satisfy the Guarantee and Collateral Requirement;
 
8

--------------------------------------------------------------------------------


 
(b)  the Pledged Equity Interests and Pledged Debt Securities have been duly and
validly authorized and issued by the issuers thereof (this representation and
warranty being made, in the case of Pledged Debt Securities of a Person that is
not the Borrower or a Subsidiary, to the knowledge of the applicable Loan Party)
and (i) in the case of Pledged Equity Interests (other than interests in any
limited liability company), are fully paid and nonassessable and (ii) in the
case of Pledged Debt Securities (this representation and warranty being made, in
the case of Pledged Debt Securities of a Person that is not the Borrower or a
Subsidiary, to the knowledge of the applicable Loan Party), are legal, valid and
binding obligations of the issuers thereof, and there exists no defense, offset
or counterclaim to any obligation of the maker or issuer of any Pledged Debt
Securities (this representation and warranty being made, in the case of Pledged
Debt Securities of a Person that is not the Borrower or a Subsidiary, to the
knowledge of the applicable Loan Party);
 
(c)  except for the security interests granted hereunder, each Loan Party (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such Loan Party, (ii) holds the
same free and clear of all Liens, other than Liens created by the Loan Documents
and Permitted Liens, (iii) will make no further assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than Permitted Liens and as
otherwise permitted by the Credit Agreement, and (iv) will defend its title or
interest thereto or therein against any and all Liens (other than Permitted
Liens), however arising, of all Persons whomsoever;
 
(d)  except for restrictions and limitations imposed or permitted by the Loan
Documents or securities laws generally, the Pledged Collateral is freely
transferable and assignable;
 
(e)  each Loan Party has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
 
(f)  no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect and other than consents or approvals that, individually or in the
aggregate, could not reasonably be expected to be material to the interests of
the Secured Parties hereunder);
 
(g)  by virtue of the execution and delivery by the Loan Parties of this
Agreement, when any Pledged Securities are delivered to the Collateral Agent in
accordance with this Agreement, the Collateral Agent will obtain, for the
benefit of the Secured Parties, a legal, valid and perfected first priority lien
upon and security interest in such Pledged Securities as security for the
payment of the Obligations; and
 
(h)  each pledge effected hereby is effective to vest in the Collateral Agent,
for the benefit of the Secured Parties, the rights of the Collateral Agent in
the Pledged Collateral as set forth herein.
 
9

--------------------------------------------------------------------------------


 
SECTION 3.04.   Certification of Limited Liability Company and Limited
Partnership Interests. With respect to any Equity Interests in a limited
liability company or a limited partnership controlled by a Loan Party and
pledged hereunder that are not represented by a certificate, such Loan Party
represents that such interests are not “securities” within the meaning of
Article 8 of the New York UCC and covenants and agrees that it shall at no time
elect to treat any such Equity Interests as a “security” within the meaning of
Article 8 of the New York UCC or request or permit the issuance of any
certificate representing such Equity Interests, unless it provides prior written
notice to the Collateral Agent of such election and immediately pledges and
delivers any such certificate to the Collateral Agent pursuant to the terms
hereof.
 
SECTION 3.05.   Registration in Nominee Name; Denominations. The Collateral
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in its own name as pledgee,
the name of its nominee (as pledgee or as sub-agent) or the name of the
applicable Loan Party, endorsed or assigned in blank or in favor of the
Collateral Agent. Each Loan Party will promptly give to the Collateral Agent
copies of any notices or other communications received by it with respect to
Pledged Securities registered in the name of such Loan Party. Upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement.
 
SECTION 3.06.   Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and is continuing and the Collateral Agent
shall have notified the Loan Parties that their rights under this Section 3.06
are being suspended:
 
(i)  Each Loan Party shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights and remedies of any of the Collateral Agent or the other
Secured Parties under this Agreement or the Credit Agreement or any other Loan
Document or the ability of the Secured Parties to exercise the same.
 
(ii)  The Collateral Agent shall promptly execute and deliver to each Loan
Party, or cause to promptly be executed and delivered to such Loan Party, all
such proxies, powers of attorney and other instruments as such Loan Party may
reasonably request for the purpose of enabling such Loan Party to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to subparagraph (i) above.
 
10

--------------------------------------------------------------------------------


 
(iii)  Each Loan Party shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral, and, if received by any Loan Party, shall not be commingled
by such Loan Party with any of its other funds or property but shall be held
separate and apart therefrom, shall be held in trust for the benefit of the
Collateral Agent and the other Secured Parties and shall be forthwith delivered
to the Collateral Agent in the same form as so received (with any necessary
endorsement, stock powers and other instruments of transfer).
 
(b)   Upon the occurrence and during the continuance of an Event of Default,
after the Collateral Agent shall have notified the Loan Parties of the
suspension of their rights under paragraph (a)(iii) of this Section 3.06, all
rights of any Loan Party to dividends, interest, principal or other
distributions that such Loan Party is authorized to receive pursuant to such
paragraph shall cease, and all such rights shall thereupon become vested in the
Collateral Agent, which shall have the sole and exclusive right and authority to
receive and retain such dividends, interest, principal or other distributions.
All dividends, interest, principal or other distributions received by any Loan
Party contrary to the provisions of this Section 3.06 shall be held in trust for
the benefit of the Collateral Agent and the other Secured Parties, shall be
segregated from other property or funds of such Loan Party and shall be
forthwith delivered to the Collateral Agent upon demand in the same form as so
received (with any necessary endorsement). Any and all money and other property
paid over to or received by the Collateral Agent pursuant to the provisions of
this paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 5.02. After
all Events of Default have been cured or waived and the Borrower has delivered
to the Collateral Agent a certificate to that effect, the Collateral Agent shall
promptly repay to each Loan Party (without interest) all dividends, interest,
principal or other distributions that such Loan Party would otherwise be
permitted to retain pursuant to the terms of paragraph (a)(iii) of this
Section 3.06 and that remain in such account.
 
(c)   Upon the occurrence and during the continuance of an Event of Default,
after the Collateral Agent shall have notified the Loan Parties of the
suspension of their rights under paragraph (a)(i) of this Section 3.06, all
rights of any Loan Party to exercise the voting and consensual rights and powers
it is entitled to exercise pursuant to paragraph (a)(i) of this Section 3.06,
and the obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Loan Parties to exercise such rights. After
all Events of Default have been cured or waived, as the case may be, all rights
vested in the Collateral Agent pursuant to this paragraph shall cease, and the
Loan Parties shall have the voting and consensual rights and powers they would
otherwise be entitled to exercise pursuant to paragraph (a)(i) of this
Section 3.06.
 
11

--------------------------------------------------------------------------------


 
(d)   Any notice given by the Collateral Agent to the Loan Parties suspending
their rights under paragraph (a) of this Section 3.06 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given to one or more of
the Loan Parties at the same or different times and (iii) may suspend the rights
of the Loan Parties under paragraph (a)(i) or paragraph (a)(iii) in part without
suspending all such rights (as specified by the Collateral Agent in its sole and
absolute discretion) and without waiving or otherwise affecting the Collateral
Agent’s rights to give additional notices from time to time suspending other
rights so long as an Event of Default has occurred and is continuing.
 
ARTICLE IV
 
Security Interests in Personal Property
 
SECTION 4.01.   Security Interest. (a) As security for the payment in full of
the Obligations, each Loan Party (including the Borrower) hereby pledges to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest (the “Security
Interest”) in, all right, title or interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Loan Party or in which such Loan Party now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):
 
(i)  all Accounts;
 
(ii)  all Chattel Paper;
 
(iii)  all cash and Deposit Accounts;
 
(iv)  all Documents;
 
(v)  all Equipment;
 
(vi)  all General Intangibles;
 
(vii)  all Instruments;
 
(viii)  all Inventory;
 
12

--------------------------------------------------------------------------------


 
(ix)  all Investment Property;
 
(x)  all letter-of-credit rights;
 
(xi)  all commercial tort claims specified on Schedule IV;
 
(xii)  all books and records pertaining to the Article 9 Collateral; and
 
(xiii)  to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.
 
(b)   Each Loan Party hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto and continuations thereof
that contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (a) whether such Loan Party is an organization, the type
of organization and any organizational identification number issued to such Loan
Party and (b) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Loan Party agrees to provide such information to the Collateral
Agent promptly upon request. Without limiting the foregoing, each Loan Party
hereby irrevocably authorizes the Collateral Agent at any time and from time to
time to file in any relevant jurisdiction financing statements that describe the
Collateral as “all assets, whether now owned or hereafter acquired” of such Loan
Party, or words of similar effects as being of an equal or lesser scope or with
greater detail.
 
Each Loan Party also ratifies its authorization for the Collateral Agent to file
in any relevant jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.
 
The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Loan Party, without the
signature of any Loan Party, and naming any Loan Party or the Loan Parties as
debtors and the Collateral Agent as secured party.
 
(c)   The Security Interest is granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Loan Party with respect to or arising
out of the Article 9 Collateral (other than the duties expressly created
hereunder).
 
13

--------------------------------------------------------------------------------


 
(d)   Notwithstanding anything herein to the contrary, in no event shall the
security interest granted hereunder attach to any license, contract or agreement
to which a Loan Party is a party or any of its rights or interests thereunder if
and for so long as the grant of such security interest shall constitute or
result in (i) the abandonment, invalidation or unenforceability of any right,
title or interest of the Loan Party therein or (ii) in a breach or termination
pursuant to the terms of, or a default under, any such license, contract or
agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC
or any other applicable law or principles of equity), provided, however, that
such security interest shall attach immediately at such time as the condition
causing such abandonment, invalidation or unenforceability shall be remedied
and, to the extent severable, shall attach immediately to any portion of such
license, contract or agreement that does not result in any of the consequences
specified in (i) or (ii) including, without limitation, any proceeds of such
contract or agreement, provided further that in no event shall the Security
Interest granted hereunder attach to (i) more than 65% of the issued and
outstanding voting Equity Interests of any Foreign Subsidiary, (ii) any Equity
Interests of any Dormant Subsidiary or (iii) any trademark or service mark
applications filed in the United States Patent and Trademark Office on the basis
of any Loan Party’s “intent to use” such mark unless and until the earlier of
the filing of an amendment to allege use (or statement of use) or the issuance
of a registration.
 
SECTION 4.02.   Representations and Warranties. The Loan Parties jointly and
severally represent and warrant to the Collateral Agent and the other Secured
Parties that:
 
(a)   Each Loan Party has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent, for
the benefit of the Secured Parties, the Security Interest in such Article 9
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement, without the consent or approval
of any other Person other than any consent or approval that has been obtained,
except to the extent that the failure to have such rights, title, power or
authority could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
14

--------------------------------------------------------------------------------


 
(b)   The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name and place
of organization of each Loan Party, is correct and complete as of the Closing
Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations prepared by the Collateral Agent based upon the information
provided to the Collateral Agent in the Perfection Certificate for filing in
each governmental, municipal or other office specified in Schedules 2A and 2B to
the Perfection Certificate (or specified by notice from the Borrower to the
Collateral Agent after the Closing Date in the case of filings, recordings or
registrations required by Section 6.13(b) or 6.15 of the Credit Agreement), are
all the filings, recordings and registrations (other than filings required to be
made in the United States Patent and Trademark Office and the United States
Copyright Office in order to perfect the Security Interest in Article 9
Collateral consisting of United States Patents, Trademarks and Copyrights and
the taking of appropriate actions with respect to Intellectual Property that is
the subject of a registration or application outside the U.S. under applicable
local Law to perfect such Security Interest) that are necessary to publish
notice of, perfect and protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Collateral Agent, for the
benefit of the Secured Parties, in respect of all Article 9 Collateral in which
the Security Interest may be perfected by filing, recording or registration in
the United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable Law with respect to the filing
of continuation statements, provided that subsequent recordings in the United
States Patent and Trademark Office and United States Copyright Office and
actions under applicable foreign Law may be necessary with respect to
registrations and applications for Intellectual Property acquired by the Loan
Parties after the date hereof. Each Loan Party shall ensure that a fully
executed Trademark Security Agreement and, if any of Article 9 Collateral
consists of Patents or Copyrights, Patent Security Agreement and Copyright
Security Agreement (collectively, the “IP Security Agreements”) in the form of
Exhibits III, IV and V, respectively, hereto and containing a description of all
Article 9 Collateral consisting of applicable Intellectual Property shall be
submitted for recordation within three months after the execution of this
Agreement with respect to United States Patents and United States registered
Trademarks (and Trademarks for which United States registration applications are
pending) and within one month after the execution of this Agreement with respect
to United States registered Copyrights by the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. § 261,
15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as
applicable.
 
(c)   The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment of the Obligations,
(ii) subject to the filings described in Section 4.02(b), a perfected security
interest in all Article 9 Collateral in which a security interest may be
perfected by filing, recording or registering a financing statement or analogous
document in the United States (or any political subdivision thereof) and its
territories and possessions pursuant to the Uniform Commercial Code or other
applicable Law in such jurisdictions and (iii) subject to the filings described
in Section 4.02(b), a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of the IP Security Agreements with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, within
the three-month period (commencing as of the date hereof) pursuant to 35 U.S.C.
§ 261 or 15 U.S.C. § 1060 or the one-month period (commencing as of the date
hereof) pursuant to 17 U.S.C. § 205. The Security Interest is and shall be prior
to any other Lien on any of the Article 9 Collateral, other than Permitted Liens
that have priority as a matter of law.
 
(d)   The Article 9 Collateral is owned by the Loan Parties free and clear of
any Lien, except for Permitted Liens. None of the Loan Parties has filed or
consented to the filing of (i) any financing statement or analogous document
under the Uniform Commercial Code or any other applicable Laws covering any
Article 9 Collateral, (ii) any assignment in which any Loan Party assigns any
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the United States Patent and Trademark Office or the
United States Copyright Office or (iii) any assignment in which any Loan Party
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Permitted Liens.
 
15

--------------------------------------------------------------------------------


 
SECTION 4.03.   Covenants. (a) Each Loan Party agrees to maintain, at its own
cost and expense, such complete and accurate records with respect to the
Article 9 Collateral owned by it as is consistent with its current practices and
its reasonable business judgment, and, at such time or times as the Collateral
Agent may reasonably request, promptly to prepare and deliver to the Collateral
Agent an updated schedule in form and detail reasonably satisfactory to the
Collateral Agent showing the identity, amount and location of any and all
Article 9 Collateral.
 
(b)   Each Loan Party shall, at its own expense, take any and all actions
consistent with its current practices and its reasonable business judgment to
defend title to the Article 9 Collateral against all Persons and to defend the
Security Interest of the Collateral Agent in the Article 9 Collateral and the
priority thereof against any Lien not expressly permitted pursuant to
Section 7.01 of the Credit Agreement that is not a Permitted Lien.
 
(c)   Each Loan Party agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith. If any amount payable under or in connection
with any of the Article 9 Collateral shall be or become evidenced by any
promissory note or other instrument, such note or instrument shall be promptly
pledged and delivered to the Collateral Agent, duly endorsed in a manner
reasonably satisfactory to the Collateral Agent.
 
Without limiting the generality of the foregoing, each Loan Party hereby
authorizes the Collateral Agent, with prompt notice thereof to the Loan Parties,
to supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to specifically identify any asset or item that may constitute
Copyrights, Licenses, Patents or Trademarks; provided that any Loan Party shall
have the right, exercisable within 30 days (or such longer period as shall be
agreed by the Borrower and the Collateral Agent) after it has been notified by
the Collateral Agent of the specific identification of such Collateral, to
advise the Collateral Agent in writing of any inaccuracy (i) with respect to
such supplement or additional schedule or (ii) of the representations and
warranties made by such Loan Party hereunder with respect to such Collateral.
Each Loan Party agrees that it will use commercially reasonable efforts to take
such action as shall be necessary in order that all representations and
warranties hereunder shall be true and correct with respect to such Collateral
within 30 days (or such longer period as shall be agreed by the Borrower and the
Collateral Agent) after the date it has been notified by the Collateral Agent of
the specific identification of such Collateral.
 
16

--------------------------------------------------------------------------------


 
(d)   Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent and such Persons as the Collateral Agent may reasonably
designate shall have the right upon reasonable prior notice, to inspect the
Article 9 Collateral, all records related thereto (and to make extracts and
copies from such records) and the premises upon which any of the Article 9
Collateral is located, to discuss the Loan Parties’ affairs with the officers of
the Loan Parties and their independent accountants and to verify under
reasonable procedures, in accordance with Section 6.11 of the Credit Agreement,
the validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Article 9 Collateral, including, in the case of
Accounts or other Article 9 Collateral in the possession of any third person, by
contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Loan Parties shall
be required to pay all reasonable out-of-pocket costs and expenses incurred by
the Collateral Agent or any other Person in connection with any inspection or
verification referred to in this paragraph.
 
(e)   At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Loan Party fails to
do so as required by the Credit Agreement or this Agreement, and each Loan Party
jointly and severally agrees to reimburse the Collateral Agent on demand for any
payment made or any expense incurred by the Collateral Agent pursuant to the
foregoing authorization; provided that nothing in this paragraph shall be
interpreted as excusing any Loan Party from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Loan Party with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents.
 
(f)   If at any time any Loan Party shall take a security interest in any
property with a value in excess of $1,000,000 in the aggregate of an Account
Debtor or any other Person to secure payment and performance of an Account, such
Loan Party shall promptly assign such security interest to the Collateral Agent,
for the benefit of the Secured Parties. Such assignment need not be filed of
public record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.
 
(g)   Each Loan Party shall remain liable to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral, all in
accordance with the terms and conditions thereof, and the Loan Parties jointly
and severally agree to indemnify and hold harmless the Collateral Agent and the
other Secured Parties from and against any and all liability for such
performance.
 
17

--------------------------------------------------------------------------------


 
(h)   Each Loan Party agrees that it shall not request any warehouseman, agent,
bailee or processor that possesses any Inventory of such Loan Party to
acknowledge that such warehouseman, agent, bailee or processor holds such
Inventory for the benefit of the collateral agent under the Permitted ABL
Facility, or to agree to act upon the instructions of such collateral agent,
unless such Loan Party shall concurrently request a corresponding
acknowledgement or agreement, as the case may be, in each case, in writing, for
the benefit of the Collateral Agent (and each Loan Party hereby agrees that in
the event of such a request, it will use its commercially reasonable efforts to
obtain such acknowledgment or agreement for the benefit of the Collateral
Agent).
 
(i)   None of the Loan Parties will, without the Collateral Agent’s prior
written consent, grant any extension of the time of payment of any Accounts
included in the Article 9 Collateral, compromise, compound or settle the same
for less than the full amount thereof, release, wholly or partly, any Person
liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, compromises, settlements, releases, credits or
discounts granted or made in the ordinary course of business and consistent with
its current practices and in accordance with such prudent and standard practice
used in industries that are the same as or similar to those in which such Loan
Party is engaged.
 
(j)   The Loan Parties, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with the requirements set forth in Section 6.08 of the
Credit Agreement. Each Loan Party shall use its commercially reasonable efforts
to cause (i) any fire and extended coverage insurance policies maintained by it
with respect to any Collateral to be endorsed or otherwise amended to include a
lenders’ loss payable clause in favor of the Collateral Agent, (ii) any
commercial general liability insurance policy maintained by it to be endorsed to
name the Collateral Agent as an additional insured and (iii) each such policy to
provide that it shall not be canceled, modified or not renewed except upon not
less than 10 days’ prior written notice thereof by the insurer to the Collateral
Agent. Each Loan Party irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Loan Party’s true and lawful agent (and
attorney-in-fact) for the purpose, during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Loan Party on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions necessary
with respect thereto. In the event that any Loan Party at any time or times
shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or part relating thereto, the Collateral
Agent may, without waiving or releasing any obligation or liability of the Loan
Parties hereunder or any Event of Default, in its sole discretion, obtain and
maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Collateral Agent deems advisable. All sums
disbursed by the Collateral Agent in connection with this paragraph, including
reasonable out-of-pocket attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable, upon demand, by the Loan Parties to
the Collateral Agent and shall be additional Obligations secured hereby.
 
18

--------------------------------------------------------------------------------


 
(k)   Each Loan Party shall maintain customary and prudent records of its
Chattel Paper and its books, records and documents evidencing or pertaining
thereto.
 
SECTION 4.04.   Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Loan Party agrees, in each case at such Loan Party’s
own expense, to take the following actions with respect to the following Article
9 Collateral:
 
(a)  Instruments. If any Loan Party shall at any time hold or acquire any
Instruments, such Loan Party shall promptly endorse, assign and deliver the same
to the Collateral Agent, accompanied by such undated instruments of endorsement,
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably request.
 
(b)  Deposit Accounts. For each deposit account that any Loan Party at any time
opens or maintains, such Loan Party shall, either (i) cause the depositary bank
to agree to comply with instructions from the Collateral Agent to such
depositary bank directing the disposition of funds from time to time credited to
such deposit account, without further consent of such Loan Party or any other
Person, pursuant to an agreement reasonably satisfactory to the Collateral
Agent, or (ii) arrange for the Collateral Agent to become the customer of the
depositary bank with respect to the deposit account, with the Loan Party being
permitted, only with the consent of the Collateral Agent, to exercise rights to
withdraw funds from such deposit account. The Collateral Agent agrees with each
Loan Party that the Collateral Agent shall not give any such instructions or
withhold any withdrawal rights from any Loan Party unless an Event of Default
has occurred and is continuing, or, after giving effect to any withdrawal would
occur. The provisions of this paragraph shall not apply to (A) any deposit
account for which any Loan Party, the depositary bank and the Collateral Agent
have entered into a cash collateral agreement specially negotiated among such
Loan Party, the depositary bank and the Collateral Agent for the specific
purpose set forth therein, (B) deposit accounts for which the Collateral Agent
is the depositary bank and (C) any deposit account the average daily balance in
which does not exceed $1,000,000 for any such account individually, and
$5,000,000 for all such accounts in the aggregate, at any time. Notwithstanding
the foregoing, at any time when a Permitted ABL Facility shall be in effect, the
foregoing requirements shall be deemed satisfied with respect to any deposit
account if the institution serving as collateral agent for such Permitted ABL
Facility shall have control over such deposit account, for the benefit of the
lenders under the Permitted ABL Facility and as bailee for the Collateral Agent,
pursuant to an agreement reasonably satisfactory to the Collateral Agent and
entered into by the Collateral Agent, the collateral agent for the Permitted ABL
Facility and the applicable depository institution, which agreement shall
provide for the transfer of control over such deposit account to the Collateral
Agent upon the termination of the Permitted ABL Facility and the repayment and
discharge of all loans and other extensions of credit thereunder.
 
19

--------------------------------------------------------------------------------


 
(c)  Investment Property. Except to the extent otherwise provided in
Article III, if any Loan Party shall at any time hold or acquire any
certificated securities of a Subsidiary, such Loan Party shall forthwith
endorse, assign and deliver the same to the Collateral Agent, accompanied by
such undated instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time specify. If any securities of a
Subsidiary now or hereafter acquired by any Loan Party are uncertificated and
are issued to such Loan Party or its nominee directly by the issuer thereof,
such Loan Party shall immediately notify the Collateral Agent thereof and, at
the Collateral Agent’s reasonable request and option, pursuant to an agreement
in form and substance reasonably satisfactory to the Collateral Agent, either
(i) cause the issuer to agree to comply with instructions from the Collateral
Agent as to such securities, without further consent of any Loan Party or such
nominee, or (ii) arrange for the Collateral Agent to become the registered owner
of the securities. If any securities, whether certificated or uncertificated, or
other Investment Property now or hereafter acquired by any Loan Party are held
by such Loan Party or its nominee through a securities intermediary, such Loan
Party shall immediately notify the Collateral Agent thereof and, at the
Collateral Agent’s request and option, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (i) use
commercially reasonable efforts to cause such securities intermediary to agree
to comply with entitlement orders or other instructions from the Collateral
Agent to such securities intermediary as to such security entitlements without
further consent of any Loan Party or such nominee, or (ii) in the case of
Financial Assets or other Investment Property held through a securities
intermediary, use commercially reasonable efforts to arrange for the Collateral
Agent to become the entitlement holder with respect to such Investment Property,
with the Loan Party being permitted, only with the consent of the Collateral
Agent, to exercise rights to withdraw or otherwise deal with such Investment
Property. The Collateral Agent agrees with each of the Loan Parties that the
Collateral Agent shall not give any such entitlement orders or instructions or
directions to any such issuer or securities intermediary, and shall not withhold
its consent to the exercise of any withdrawal or dealing rights by any Loan
Party, unless an Event of Default has occurred and is continuing, or, after
giving effect to any such investment and withdrawal rights would occur. The
provisions of this paragraph shall not apply to (A) any Financial Assets
credited to a securities account for which the Collateral Agent is the
securities intermediary and (B) any securities account the value of securities
or other Investment Property in which does not exceed $1,000,000 for any such
account individually, and $5,000,000 for all such accounts in the aggregate, at
any time.
 
(d) Electronic Chattel Paper and Transferable Records. If any Loan Party at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction of an amount in excess of $1,000,000, such Loan Party shall
promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, shall take such action as the Collateral Agent may reasonably
request to vest in the Collateral Agent control under New York UCC Section 9-105
of such electronic chattel paper or control under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record. The Collateral Agent agrees with
such Loan Party that the Collateral Agent will arrange, pursuant to procedures
reasonably satisfactory to the Collateral Agent and so long as such procedures
will not result in the Collateral Agent’s loss of control, for the Loan Party to
make alterations to the electronic chattel paper or transferable record
permitted under UCC Section 9-105 or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Loan
Party with respect to such electronic chattel paper or transferable record.
 
20

--------------------------------------------------------------------------------


 
(e)  Letter-of-Credit Rights. If any Loan Party is at any time a beneficiary
under a letter of credit now or hereafter issued in favor of such Loan Party in
a face amount in excess of $1,000,000, such Loan Party shall promptly notify the
Collateral Agent thereof and, at the request and option of the Collateral Agent,
such Loan Party shall, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (i) use commercially reasonable
efforts to arrange for the issuer and any confirmer of such letter of credit to
consent to an assignment to the Collateral Agent of the proceeds of any drawing
under such letter of credit or (ii) use commercially reasonable efforts to
arrange for the Collateral Agent to become the transferee beneficiary of such
letter of credit, with the Collateral Agent agreeing, in each case, that the
proceeds of any drawing under such letter of credit are to be paid to the
applicable Loan Party unless an Event of Default has occurred or is continuing.
 
(f) Commercial Tort Claims. If any Loan Party shall at any time hold or acquire
a commercial tort claim in an amount reasonably estimated to exceed $5,000,000,
the Loan Party shall promptly notify the Collateral Agent thereof in a writing
signed by such Loan Party including a description of such claim and grant to the
Collateral Agent, for the benefit of the Secured Parties, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement.
 
SECTION 4.05.   Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Loan Party agrees that it will not do any act or omit to do any act
(and will exercise commercially reasonable efforts to prevent its licensees from
doing any act or omitting to do any act) whereby any issued or applied for
Patent that is material to the conduct of such Loan Party’s business may become
invalidated or dedicated to the public.
 
21

--------------------------------------------------------------------------------


 
(b)   Each Loan Party (either itself or through its licensees or its
sublicensees) will, for each registered or applied for Trademark material to the
conduct of such Loan Party’s business, (i) maintain such Trademark free from any
valid claim of abandonment or invalidity for non-use, (ii) maintain the quality
of products and services offered under such Trademark and (iii) if registered,
display such Trademark with notice of Federal or foreign registration to the
extent necessary and sufficient to establish and preserve its rights under
applicable Law.
 
(c)   Each Loan Party (either itself or through its licensees or sublicensees)
will, for each work covered by a material Copyright, continue to use appropriate
copyright notice as necessary and sufficient to establish and preserve its
rights under applicable copyright laws.
 
(d)   Each Loan Party shall notify the Collateral Agent promptly if it knows
that any issued Patent, registered Trademark or registered Copyright material to
the conduct of its business is likely to become abandoned, lost or dedicated to
the public, or of any materially adverse determination or development (including
the institution of, or any such determination or development in, any proceeding
in the United States Patent and Trademark Office, United States Copyright Office
or any court or similar office of any country) regarding such Loan Party’s
ownership of any such Patent, Trademark or Copyright, its right to register the
same, or its right to keep and maintain the same.
 
(e)   Within 30 days of the end of any calendar quarter in which any Loan Party,
either itself or through any agent, employee, licensee or designee, files an
application for any Patent, Trademark or Copyright (or for the registration of
any Trademark or Copyright) with the United States Patent and Trademark Office,
United States Copyright Office or in any other country or any political
subdivision thereof, it shall inform the Collateral Agent of such application
and, upon request of the Collateral Agent, shall execute and deliver any and all
agreements (including any IP Security Agreements), instruments, documents and
papers as the Collateral Agent may reasonably request to evidence the Collateral
Agent’s security interest in such Patent, Trademark or Copyright.
 
(f)   Each Loan Party will take steps that are consistent with its current
practice and its reasonable business judgment in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office or
any office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, to maintain and pursue each
material application relating to the Patents, Trademarks and/or Copyrights (and
to obtain the relevant grant or registration) and to maintain each issued Patent
and each registration of the Trademarks and Copyrights that is material to the
conduct of any Loan Party’s business, including timely filings of applications
for renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if consistent with reasonable business judgment, to
initiate opposition, interference and cancelation proceedings against third
parties.
 
22

--------------------------------------------------------------------------------


 
(g)   In the event that any Loan Party has reason to believe that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the
conduct of any Loan Party’s business has been or is about to be materially
infringed, misappropriated or diluted by a third party, such Loan Party promptly
shall notify the Collateral Agent and shall, if consistent with reasonable
business judgment, promptly take such actions as are appropriate under the
circumstances to protect such Article 9 Collateral.
 
(h)   Upon and during the continuance of an Event of Default, each Loan Party
shall use its commercially reasonable efforts to obtain all requisite consents
or approvals by the licensor of each Copyright License, Patent License or
Trademark License to effect the assignment of all such Loan Party’s right, title
and interest thereunder to the Collateral Agent or its designee, for the benefit
of the Secured Parties.
 
ARTICLE V
 
Remedies
 
SECTION 5.01.   Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Loan Party agrees to deliver, on
demand, each item of Collateral to the Collateral Agent or any Person designated
by the Collateral Agent, and it is agreed that the Collateral Agent shall have
the right to take any of or all the following actions at the same or different
times: (a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Loan Parties to the Collateral Agent, for the benefit of the Secured
Parties, or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or nonexclusive basis, any such Article 9 Collateral
throughout the world on such terms and conditions and in such manner as the
Collateral Agent shall determine (other than in violation of any applicable Law
or then-existing licensing arrangements to the extent that waivers cannot
reasonably be obtained); provided that in connection with any such license or
sublicense of a Trademark the Collateral Agent shall endeavor to obtain a
commitment from such licensee or sublicensee that any goods or services sold
under such Trademark will be of comparable quality to the goods and services of
the applicable Loan Party sold under such Trademark immediately prior to such
Event of Default, and (b) with or without legal process and with or without
prior notice or demand for performance, to take possession of the Article 9
Collateral and without liability for trespass to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the Uniform Commercial Code or other
applicable Law. Without limiting the generality of the foregoing, each Loan
Party agrees that the Collateral Agent shall have the right, subject to the
mandatory requirements of applicable Law, to sell or otherwise dispose of all or
any part of the Collateral at a public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as
the Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any Loan
Party, and each Loan Party hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Loan Party now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.
 
23

--------------------------------------------------------------------------------


 
The Collateral Agent shall give the applicable Loan Parties at least 10 days’
written notice (which each Loan Party agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may (in
its sole and absolute discretion) determine. The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent and the other Secured Parties shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Loan Party (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Loan Party as a credit against the purchase price, and such Secured
Party may, upon compliance with the terms of sale, hold, retain and dispose of
such property without further accountability to any Loan Party therefor. For
purposes hereof, a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof; the Collateral Agent shall be free
to carry out such sale pursuant to such agreement and no Loan Party shall be
entitled to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Collateral Agent shall have entered into
such an agreement all Events of Default shall have been remedied and the
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.
 
24

--------------------------------------------------------------------------------


 
SECTION 5.02.   Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:
 
FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with this
Agreement, any other Loan Document or any of the Obligations, including all
court costs and the reasonable out-of-pocket fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Collateral Agent
hereunder or under any other Loan Document on behalf of any Loan Party and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;
 
SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and
 
THIRD, to the Loan Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
 
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
 
SECTION 5.03.   Grant of License to Use Intellectual Property. For the purpose
of enabling the Collateral Agent to exercise rights and remedies under this
Agreement and solely at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Loan Party hereby grants to
the Collateral Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Loan Parties) to use, license or
sublicense any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Loan Party, and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof; provided that in
connection with any such license or sublicense of a Trademark the Collateral
Agent shall endeavor to obtain a commitment from such licensee or sublicensee
that any goods or services sold under such Trademark will be of comparable
quality to the goods and services of the applicable Loan Party sold under such
Trademark immediately prior to such Event of Default. The use of such license by
the Collateral Agent may be exercised, at the option of the Collateral Agent,
only upon the occurrence and during the continuation of an Event of Default as
part of the Collateral Agent’s exercise of remedies hereunder.
 
25

--------------------------------------------------------------------------------


 
SECTION 5.04.   Securities Act. In view of the position of the Loan Parties in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Loan Party
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Loan Party recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Loan Party acknowledges
and agrees that in light of such restrictions and limitations, the Collateral
Agent, in its sole and absolute discretion may approach and negotiate with a
single potential purchaser to effect such sale. Each Loan Party acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Collateral Agent and the other Secured Parties
shall incur no responsibility or liability for a sale of all or any part of the
Pledged Collateral at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if more than a single purchaser were approached. The provisions of
this Section 5.04 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells.
 
SECTION 5.05.   Registration. Each Loan Party agrees that, upon the occurrence
and during the continuance of an Event of Default, if for any reason the
Collateral Agent desires to sell any of the Pledged Collateral at a public sale,
it will, at any time and from time to time, upon the written request of the
Collateral Agent, use commercially reasonable efforts to take or to cause the
issuer of such Pledged Collateral to take such action and prepare, distribute
and/or file such documents, as are required or advisable in the reasonable
opinion of counsel for the Collateral Agent to permit the public sale of such
Pledged Collateral. Each Loan Party further agrees, upon such written request
referred to above, to use commercially reasonable efforts to qualify, file or
register, or cause the issuer of such Pledged Collateral to qualify, file or
register, any of the Pledged Collateral under the Blue Sky or other securities
laws of such states as may be reasonably requested by the Collateral Agent and
keep effective, or cause to be kept effective, all such qualifications, filings
or registrations. Each Loan Party will bear all costs and expenses of carrying
out its obligations under this Section 5.05. Each Loan Party acknowledges that
there is no adequate remedy at law for failure by it to comply with the
provisions of this Section 5.05 and that such failure would not be adequately
compensable in damages, and therefore agrees that its agreements contained in
this Section 5.05 may be specifically enforced.
 
26

--------------------------------------------------------------------------------


 
ARTICLE VI
 
Indemnity, Subrogation and Subordination
 
SECTION 6.01.   Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Loan Parties may have under applicable Law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment of
an Obligation of the Borrower shall be made by any other Subsidiary Loan Party
under this Agreement, the Borrower shall indemnify such Subsidiary Loan Party
for the full amount of such payment and such Subsidiary Loan Party shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Subsidiary
Loan Party shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part an obligation of the Borrower owed to
any Secured Party, the Borrower shall indemnify such Subsidiary Loan Party in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.
 
SECTION 6.02.   Contribution and Subrogation. Each Subsidiary Loan Party (a
“Contributing Party”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Subsidiary Loan Party hereunder in respect of
any Obligation or assets of any other Subsidiary Loan Party shall be sold
pursuant to any Security Document to satisfy any Obligation (other, in each
case, than an Obligation for the incurrence of which such other Subsidiary Loan
Party received fair and adequate consideration) and such other Subsidiary Loan
Party (the “Claiming Party”) shall not have been fully indemnified by the
Borrower as provided in Section 6.01, the Contributing Party shall indemnify the
Claiming Party in an amount equal to the amount of such payment or the greater
of the book value or the fair market value of such assets, as the case may be,
in each case multiplied by a fraction of which the numerator shall be the net
worth of the Contributing Party on the date hereof and the denominator shall be
the aggregate net worth of all the Subsidiary Loan Parties on the date hereof
(or, in the case of any Subsidiary Loan Party becoming a party hereto pursuant
to Section 7.14, the date of the supplement hereto executed and delivered by
such Subsidiary Loan Party). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 6.02 shall be subrogated to the rights
of such Claiming Party under Section 6.01 to the extent of such payment.
 
27

--------------------------------------------------------------------------------


 
SECTION 6.03.   Subordination. (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Loan Parties under Sections 6.01
and 6.02 and all other rights of indemnity, contribution or subrogation under
applicable Law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations. No failure on the part of the
Borrower or other Loan Party to make the payments required by Sections 6.01 and
6.02 (or any other payments required under applicable Law or otherwise) shall in
any respect limit the obligations and liabilities of any Loan Party with respect
to its Obligations hereunder, and each Loan Party shall remain liable for the
full amount of the Obligations of such Loan Party hereunder.
 
(b)   Each Loan Party hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Loan Party or any other Subsidiary shall be
fully subordinated to the indefeasible payment in full in cash of the
Obligations.
 
ARTICLE VII
 
Miscellaneous
 
SECTION 7.01.   Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Loan Party shall be given to it in care of the Borrower as
provided in Section 10.02 of the Credit Agreement.
 
SECTION 7.02.   Waivers; Amendment. (a) No failure or delay by the Collateral
Agent, any other Agent, any LC Issuer or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent and the other
Secured Parties hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 7.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Collateral Agent, any other Agent, any
Arranger, any Lender or any LC Issuer may have had notice or knowledge of such
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.
 
28

--------------------------------------------------------------------------------


 
(b)   Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Required Lenders and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, and acknowledged by the
Administrative Agent, subject to any consent required in accordance with
Section 10.01 of the Credit Agreement and the other terms of such Section.
 
SECTION 7.03.   Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04(a)
of the Credit Agreement.
 
(b)   Without limitation of its indemnification obligations under the other Loan
Documents, each Loan Party jointly and severally agrees to defend (subject to
Indemnitees’ selection of counsel), indemnify, pay and hold harmless the
Collateral Agent and the other Indemnitees (as defined in Section 10.04(b) of
the Credit Agreement) from and against any and all Indemnified Liabilities;
provided that no Loan Party shall have any obligation to any Indemnitee
hereunder with respect to any Indemnified Liability to the extent such
Indemnified Liability arises from the gross negligence or wilful misconduct of
such Indemnitee. To the extent permitted by applicable Law, no Loan Party shall
assert, and each Loan Party hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, as a result of, or in any way
related to, this Agreement or any other Loan Document, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and each Loan
Party hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.
 
(c)   Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.03 shall remain in full force and effect regardless of the
termination of this Agreement or any other Loan Document, the consummation of
the transactions contemplated hereby, the repayment of any of the Obligations,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of the
Collateral Agent or any other Secured Party. All amounts due under this
Section 7.03 shall be payable promptly after written demand therefor.
 
SECTION 7.04.   Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Loan Party or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
 
29

--------------------------------------------------------------------------------


 
SECTION 7.05.   Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and the LC Issuers and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by or on behalf of any Lender or any LC Issuer and notwithstanding that the
Collateral Agent, any LC Issuer or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under any Loan Document is outstanding and unpaid or
any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.
 
SECTION 7.06.   Counterparts; Effectiveness; Several Agreement. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile transmission or electronic
transmission (pdf) shall be as effective as delivery of a manually signed
counterpart of this Agreement. This Agreement shall become effective as to any
Loan Party when a counterpart hereof executed on behalf of such Loan Party shall
have been delivered to the Collateral Agent and a counterpart hereof shall have
been executed on behalf of the Collateral Agent, and thereafter shall be binding
upon such Loan Party and the Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Loan Party, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Loan Party shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each Loan Party and
may be amended, modified, supplemented, waived or released with respect to any
Loan Party without the approval of any other Loan Party and without affecting
the obligations of any other Loan Party hereunder. 
 
SECTION 7.07.   Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties hereto shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions. 
 
30

--------------------------------------------------------------------------------


 
SECTION 7.08.   Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Agent, each Lender, each LC Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Agent, such Lender, such LC Issuer
or such Affiliate to or for the credit or the account of any Loan Party against
any of and all the Obligations of such Loan Party now or hereafter existing
under this Agreement owed to such Agent, such Lender or such LC Issuer,
irrespective of whether or not such Agent, such Lender or such LC Issuer shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Agent, each Lender, each LC Issuer and its
Affiliates under this Section 7.08 are in addition to other rights and remedies
(including other rights of set-off) which such Person may have.
 
SECTION 7.09.   Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
 
(b)   Each of the Loan Parties hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Collateral Agent, any LC Issuer or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party, or its properties in the courts
of any jurisdiction.
 
(c)   Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 7.09. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
31

--------------------------------------------------------------------------------


 
SECTION 7.10.   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.10.
 
SECTION 7.11.   Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
SECTION 7.12.   Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Loan Party hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Loan Party in respect of the Obligations or this Agreement.
 
SECTION 7.13.   Termination or Release. (a) This Agreement, the Guarantees made
herein, the Security Interest and all other security interests granted hereby
shall terminate when all the Obligations (other than, with respect to the
termination of the Security Interest and all other security interests granted
hereby only, any Obligations that consist solely of contingent obligations) have
been indefeasibly paid in full, all Commitments under the Credit Agreement shall
have been reduced to zero, no LC Issuer shall have any obligation to issue
Letters of Credit under the Credit Agreement and no Letter of Credit shall be
outstanding (other than any Letter of Credit the obligations under which have
been cash collateralized in full or supported by letters of credit of other
banks naming the applicable LC Issuer as the beneficiary, in each case, in a
manner satisfactory to the applicable LC Issuer). In connection with any
termination pursuant to this paragraph, the Collateral Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all Uniform Commercial
Code termination statements and any other documents that such Loan Party shall
reasonably request to evidence such termination. Any execution and delivery of
documents pursuant to this Section 7.13 shall be without recourse to, or
representation of warranty by, the Collateral Agent or any other Secured Party.
 
32

--------------------------------------------------------------------------------


 
(b)   Release of any Subsidiary Loan Party from its obligations hereunder and of
the Security Interest in any Collateral shall be governed by Section 9.08(a) of
the Credit Agreement.
 
SECTION 7.14.   Additional Subsidiaries. Pursuant to Section 6.13(c) of the
Credit Agreement, certain subsidiaries not originally parties hereto may be
required from time to time to enter in this Agreement as Subsidiary Loan
Parties. Upon execution and delivery by the Collateral Agent and a Subsidiary of
an instrument in the form of Exhibit I hereto, such Subsidiary shall become a
Subsidiary Loan Party hereunder with the same force and effect as if originally
named as a Subsidiary Loan Party herein. The execution and delivery of any such
instrument shall not require the consent of any other Loan Party hereunder. The
rights and obligations of each Loan Party hereunder shall remain in full force
and effect notwithstanding the addition of any new Loan Party as a party to this
Agreement.
 
SECTION 7.15.   Collateral Agent Appointed Attorney-in-Fact. Each Loan Party
hereby appoints the Collateral Agent the attorney-in-fact of such Loan Party for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, but only upon the occurrence and
during the continuance of an Event of Default, with full power of substitution
either in the Collateral Agent’s name or in the name of such Loan Party (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to sign
the name of any Loan Party on any invoice or bill of lading relating to any of
the Collateral; (d) to send verifications of Accounts Receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral;
(g) to notify, or to require any Loan Party to notify, Account Debtors to make
payment directly to the Collateral Agent; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Loan Party for any act or failure to act hereunder, except for their own gross
negligence, bad faith or wilful misconduct.
 
33

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

       
SPECTRUM BRANDS, INC., as the Borrower
 
   
   
  By:   /s/ Randall J. Steward  

--------------------------------------------------------------------------------

Name: Randall J. Steward
 
Title: Executive Vice President and Chief  Financial Officer

       
SPECTRUM BRANDS, INC., as the Borrower
 
   
   
  By:   /s/ James T. Lucke  

--------------------------------------------------------------------------------

Name: James T. Lucke
 
Title: Senior Vice President, Secretary and  General Counsel

       
ROVCAL, INC., as a Subsidiary Loan Party
 
   
   
  By:   /s/ Randall J. Steward  

--------------------------------------------------------------------------------

Name: Randall J. Steward
 
Title: Vice President and Treasurer

       
ROV HOLDING, INC., as a Subsidiary Loan Party
 
   
   
  By:   /s/ Randall J. Steward  

--------------------------------------------------------------------------------

Name: Randall J. Steward
 
Title: Vice President

       
TETRA HOLDING (US), INC., as a Subsidiary Loan Party
 
   
   
  By:   /s/ Randall J. Steward  

--------------------------------------------------------------------------------

Name: James T. Lucke
 
Title: Assistant Secretary

 


--------------------------------------------------------------------------------


 

       
UNITED INDUSTRIES CORPORATION, as a Subsidiary Loan Party
 
   
   
  By:   /s/ Randall J. Steward  

--------------------------------------------------------------------------------

Name: Randall J. Steward
 
Title: Executive Vice President, Treasurer and  Chief Financial Officer

       
SCHULTZ COMPANY, as a Subsidiary Loan Party
 
   
   
  By:   /s/ Randall J. Steward  

--------------------------------------------------------------------------------

Name: Randall J. Steward
 
Title: Vice President, Treasurer and Chief  Financial Officer

       
SPECTRUM NEPTUNE US HOLDCO CORPORATION, as a Subsidiary Loan Party
 
   
   
  By:   /s/ Randall J. Steward  

--------------------------------------------------------------------------------

Name: Randall J. Steward
 
Title: Vice President, Treasurer and Chief  Financial Officer

       
UNITED PET GROUP, INC., as a Subsidiary Loan Party
 
   
   
  By:   /s/ Randall J. Steward  

--------------------------------------------------------------------------------

Name: Randall J. Steward
 
Title: Vice President, Treasurer and Chief  Financial Officer

 


--------------------------------------------------------------------------------





       
DB ONLINE, LLC, as a Subsidiary Loan Party
 
By: United Pet Group, Inc., Its Sole Member 
 
   
   
  By:   /s/ Randall J. Steward  

--------------------------------------------------------------------------------

Name: Randall J. Steward
 
Title: Vice President, Treasurer and Chief  Financial Officer

       
AQUARIA, INC., as a Subsidiary Loan Party
 
   
   
  By:   /s/ Randall J. Steward  

--------------------------------------------------------------------------------

Name: Randall J. Steward
 
Title: Vice President, Treasurer and Chief  Financial Officer

       
SOUTHERN CALIFORNIA FOAM, INC., as a Subsidiary Loan Party
 
   
   
  By:   /s/ Randall J. Steward  

--------------------------------------------------------------------------------

Name: Randall J. Steward
 
Title: Vice President, Treasurer and Chief  Financial Officer

       
PERFECTO MANUFACTURING, INC., as a Subsidiary Loan Party
 
   
   
  By:   /s/ Randall J. Steward  

--------------------------------------------------------------------------------

Name: Randall J. Steward
 
Title: Vice President, Treasurer and Chief  Financial Officer


--------------------------------------------------------------------------------


 

       
AQUARIUM SYSTEMS, INC., as a Subsidiary Loan Party
 
   
   
  By:   /s/ Randall J. Steward  

--------------------------------------------------------------------------------

Name: Randall J. Steward
 
Title: Vice President, Treasurer and Chief  Financial Office

       
GOLDMAN SACHS CREDIT PARTNERS, L.P., as the Collateral Agent
 
   
   
  By:   /s/ Walter A. Jackson  

--------------------------------------------------------------------------------

Name: Walter A. Jackson
 
Title: Authorized Signatory




--------------------------------------------------------------------------------

